Citation Nr: 0521574	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-32 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Honolulu, 
Hawaii, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board in April 2005 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claim file.


FINDINGS OF FACT

1.  The veteran is diagnosed with HCV.

2.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for hepatitis.  The 
examination at separation from active service assessed all 
organs as normal.

3.  The evidence of record does not show HCV to have been 
caused or made worse by active military service.


CONCLUSION OF LAW

HCV was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., upon receipt of a 
substantially complete application for benefits, and prior to 
an adverse initial adjudication, imposes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The VCAA also requires VA to assist 
the claimant with obtaining the evidence necessary to 
substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA duty to notify

The veteran filed his claim in November 2002.  In a letter 
dated in February 2003 (letter), the RO informed the veteran 
of the VCAA and VA's obligations under the act, to include 
the evidence needed to support his claim.  The letter 
specifically listed the known risk factors for HVC and 
instructed the veteran to use the provided VA Forms 21-4138 
to identify the risk factors which he believed applied to 
him.  As to who would obtain what part of the evidence 
needed, the letter informed the veteran that the RO would 
obtain any VA treatment and other federal records identified 
as related to his claim and any private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.    The letter also 
informed the veteran to send additional information 
describing evidence he desired obtained or the evidence 
itself, which the Board construes as reasonably informing him 
to submit any evidence in his possession.

The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. §§ 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); VA O.G.C. Prec. Op. 
No.1-2004 (February 24, 2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. at 120-
21; Quartuccio v. Principi, 16 Vet. App. 183.

VCAA duty to assist

The RO obtained the veteran's VA treatment records and 
private treatment records related to his claim.  Neither the 
veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that was not acted on.  The veteran submitted 
additional evidence at the hearing under a waiver of initial 
RO consideration.  All records obtained or generated have 
been associated with the claim file.  Thus, the Board finds 
that VA has complied with the duty to assist the veteran with 
the development of his claim, 38 C.F.R. § 3.159(c), and that 
he has received proper VA process.

Factual background

An October 2002 VA treatment note reflects that the veteran 
was diagnosed as positive for HCV, and that his liver 
function test values were mildly elevated.  The examiner 
noted that the only known risk factor for the veteran 
appeared to be past intranasal cocaine use.  The examiner 
recommended ruling out autoimmune liver disease and other 
metabolic causes for liver disease.  A November 2002 
Pathology Report of the Straub Clinic and Hospital, Honolulu, 
Hawaii, reflects that samples from a liver core needle biopsy 
showed chronic hepatitis with features consistent with HCV, 
and "bridging" fibrosis with micronodular formation 
consistent with cirrhosis.  VA treatment records reflect that 
the veteran was treated with a regimen of Pegasys/combo 
therapy of Pegasys weekly injections and Ribavirin orally 
between February 2003 and May 2004.  Other VA records reflect 
a long history of illicit drug abuse.

The SMRs reflect no entries for complaints, findings, or 
treatment for hepatitis or any liver-related pathology.  They 
do reflect one instance of treatment for sexually transmitted 
disease (STD) in February 1968 while the veteran was 
stationed at Da Nang, Vietnam, and two instances of STD in 
1966 and 1967 while he was stationed in Pensacola, Florida.  
The January 1969 Report Of Medical Examination For Release 
From Active Duty reflects that, except for a noted 
abnormality of the skin due to a scar, all areas were 
assessed as normal.

The veteran testified at the Travel Board hearing that his 
in-service risk factors for exposure to hepatitis were as 
follows: immunization by air gun injection during his 
induction into the U.S. Navy; he cohabitated with a local 
national female while in Vietnam, engaged in unprotected sex 
with her, ate meals prepared by her with locally obtained 
food, and possibly was exposed to her menses discharge via 
her preparation of meals.  In his substantive appeal, he 
related that the incidence of HCV was very high among the 
Vietnamese.  He denied exposure to any other known risk 
factors, i.e., tattoos, body piercing, and intravenous drug 
use.  As concerned the air gun injection, the veteran related 
that he recalled that medical personnel instructed all 
inductees not to flinch during the shot, or a cut might 
ensue.  He related that he did not flinch, but the guy behind 
him did and was cut in the process.  The veteran submitted 
general literature downloaded from the Internet on the use of 
air guns for injection and that various studies found the 
needle nodules contaminated with blood residue after 
injections.  The literature contained no information specific 
to the veteran.  The veteran also related that he was 
offended by the entry in his records that he ingested cocaine 
via nasal inhalation, as he denied ever having snorted or 
injected cocaine.  He related that he smoked cocaine during 
the years he used it, and that he had been clean and sober 
for a number of years.

The July 1990 VA Agent Orange Protocol report reflects that 
the veteran's diagnoses included history of alcoholism with 
abnormal liver function tests.  A February 2003 report from a 
VA advanced practice registered nurse reflects that the 
veteran was treated in the GI/Liver clinic, and that "it has 
been determined that he contracted the hepatitis C virus in 
the late 1960s.  So he has had the active virus for over 30 
years."  The report reflects no source or basis for the 
statement it was determined the veteran contracted the virus 
in the 1960s.

Applicable law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service, or by evidence that 
a presumptive period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Hepatitis is not a disease for which service 
connection on a presumptive basis is available.  Id.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Analysis

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis claims, which 
states in part as follows:

Population studies suggest HCV can be sexually 
transmitted.  However, the chance for sexual 
transmission of [HCV] is well below comparable 
rates for HIV/AIDS or hepatitis B infection. . . .  
The hepatitis B virus is heartier and more readily 
transmitted than [HCV].  While there is at least 
one case report of hepatitis B being transmitted by 
an airgun injection, thus far, there have been no 
case reports of HCV being transmitted by an airgun 
transmission.  The source of infection is unknown 
in about 10 percent of acute HCV cases and in 30 
percent of chronic HCV cases.  These infections may 
have come from blood-contaminated cuts or wounds, 
contaminated medical equipment or multi-dose vials 
of medications.  
 
The large majority of HCV infections can be 
accounted for by known modes of transmission, 
primarily transfusion of blood products before 
1992, and injection drug use.  Despite the lack of 
any scientific evidence to document transmission of 
HCV with airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

The Board finds no evidence in the record that the veteran 
has any medical training.  Lay persons may relate symptoms 
they observed, but they may not render an opinion on matters 
which require medical knowledge, such as the underlying 
condition which is causing the symptoms observed.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Thus, any opinion he may voice on the 
underlying cause of his HCV would not be entitled to weighted 
consideration.  Further, the veteran provided no source or 
basis for his testimony that HVC was prevalent among 
Vietnamese.

Initially, the Board notes that the veteran's personnel 
records reflect that he was stationed ashore in Vietnam, and 
that a supervisor recorded a comment to the effect that the 
veteran did not associate with his fellow sailors during his 
off-duty time.  Thus, there is nothing in the claim file 
which contradicts his testimony that he cohabitated with a 
Vietnamese female.  The Board further notes, however, that, 
while a proffered scenario might be plausible or feasible in 
the abstract, plausibility is not synonymous with evidence or 
an underlying factual basis.

The veteran proffered no evidence that any of his sexual 
partners were ever diagnosed with HCV or that he in fact ever 
came in contact with his Vietnamese girlfriend's menses 
discharge.  His testimony essentially was speculative.  The 
same holds true for his theory on his in-service 
immunization.  The Board infers that the veteran's theory is 
that since the person behind him flinched and was cut, it is 
possible that someone ahead of him had a similar experience 
and he was infected from the residue that may have been left 
on the air gun.  Such theory is possible or biologically 
plausible, but there is no evidence to raise it to a level of 
at least 50 percent probability.  As noted above, the VA 
nurse made no reference to any treatment records or any other 
source for her statement that the veteran contracted HCV in 
the 1960s.  The Board notes no entry to that effect in the VA 
treatment records associated with the claim file.  The Board 
deems it doubtful that active HCV in the veteran's body would 
have escaped detection for over 30 years.

Thus, the Board finds that the evidence preponderates against 
the claim.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for HCV is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


